Citation Nr: 0607982	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Schamberg's disease, 
claimed as a bilateral leg rash.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from April 1964 to April 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied a claim of entitlement to service 
connection for Schamberg's disease, claimed as bilateral leg 
rash.


FINDING OF FACT

The appellant's currently diagnosed Schamberg's disease was 
incurred in active service in 1965.


CONCLUSION OF LAW

Entitlement to service connection for Schamberg's disease, 
claimed as bilateral leg rash, is established.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by the RO dated April 1, 2005.  In this letter, 
the RO specifically informed the appellant of the current 
status of his claim and of the evidence already of record in 
support of that claim.  The appellant was asked to inform the 
RO of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  He was also 
specifically asked to submit any evidence in his possession 
that pertains to his claim.  In April 2005, the appellant 
reported that he had received the letter dated April 1, 2005, 
and that he had no further evidence to submit relating to 
this claim.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As will be discussed below, the Board is granting 
the appellant's claim for service connection for Schamberg's 
disease.  The Board acknowledges that the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for that 
award.  Despite the inadequate notice, however, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, as the RO will be responsible 
for addressing any notice defect with respect to the rating 
and the effective-date elements when effectuating the Board's 
decision.  See Bernard, supra.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2005, after the initial VCAA 
letter was issued in April 2005.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA.  The claim was last adjudicated in 
September 2005.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notice and development.  In sum, 
the Board is satisfied that the RO properly processed the 
claim following compliance with the notice requirements of 
the VCAA, the implementing regulations, and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the appellant has been accorded a VA examination in 
connection with the current claim, and private medical 
records have also been obtained and reviewed.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Service medical records dated in September 1965 reflect that 
the veteran sought treatment for a rash on his arms and legs.  
A final examination performed on discharge from service in 
April 1966 contained no mention of a rash.  Schamberg's 
disease was not diagnosed until 2005, but a private doctor's 
statement dated in February 2005 provides evidence of a 
causal nexus between that diagnosis and the appellant's 
initial rash complaints while he was in active service.  The 
appellant reported having had the rash continuously for 
almost 40 years, although there are no medical records from 
the time between his honorable discharge and the private 
physician's notes which start as of December 2004.  There is 
no explanation in the doctor's notes or statement about why 
the appellant did not seek treatment for this condition 
during that time span.

A VA examiner in September 2005 stated that it was impossible 
to determine whether the appellant's Schamberg's disease and 
localized eczema were service connected.  He further opined 
that the appellant's complaint of a "rash" while in service 
was meaningless for purposes of determining service 
connection and that the appellant's current complaints of 
Schamberg's disease and eczema may have been merely 
coincidental to this complaint in service.  There is also no 
nexus statement relating the appellant's eczema to his time 
in service.

Here, there is an approximate balance of positive and 
negative evidence regarding the material issue of whether the 
appellant's Schamberg's disease is related to his in service 
complaints of a rash on his legs.  Accordingly, the Board 
shall give the benefit of the doubt to the appellant and 
resolve the issue of service connection for Schamberg's 
disease in his favor.  To deny a claim on its merits, the 
evidence must preponderate against the claim, and that 
requirement is not met in this case.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
A finding of service connection for this condition is 
therefore warranted.


ORDER

Service connection for Schamberg's disease is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


